Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 6/1/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (U.S. 2018/0272741 A1).
Kobayashi et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid cartridge (30, §0048) comprising: 
a storage chamber (32) configured to store liquid (§§0100-0101 and Figs. 1, 3-7); 
a liquid supply unit (34) configured to supply the liquid stored in the storage chamber to an outside (§§0052, 0067, 0098 and Figs. 4-7); 
a first partition (131) configured to section an inside of the storage chamber from an atmosphere (§0098 and Fig. 7); 
an atmosphere communication hole (46) disposed in the first partition and configured to allow the inside of the storage chamber to communicate with the atmosphere (§§0108-0111 and Figs. 8A-B); 
a valve unit (135) configured to be movable to a position to close the atmosphere communication hole and a position to open the atmosphere communication hole (§§0074, 0098, 0138, 0197-0213 and Figs. 3, 7, 10); and 
a lever (163) configured to fix the valve unit to the position to close the atmosphere communication hole by pressing the valve unit and configured to be capable of moving the valve unit to the position to open the atmosphere communication hole by removing the pressing against the valve unit (§§0074, 0197-0213 and Figs. 3, 7, 10), 
wherein the lever is configured to remove the pressing against the valve unit by moving in a direction intersecting a direction in which the valve unit moves (Figs. 3, 10, 19; please note that the first projection 168 of the lever 163 moves in a direction intersecting a direction in which the valve unit 135 moves).
Regarding Claim 2, wherein the lever includes a pressing unit (168) configured to press the valve unit and a supporting unit (167) configured to support the pressing unit (§§0206-0207 and Figs. 7, 10), 
wherein the liquid cartridge further comprises a second partition (132) disposed on an opposite side of the storage chamber in relation to the first partition (§§0121-0140 and Figs. 7, 10), and 
wherein the second partition is configured to hold the supporting unit (via the support member 150, §§0197-0207 and Figs. 7, 10).
Regarding Claim 3, wherein an assembling hole (139) to which the supporting unit is assembled is configured to be formed in the second partition (§0125 and Figs. 9-10).
Regarding Claim 4, wherein the supporting unit is configured to be supported by the second partition at one point (pivot shaft portion 167, §§0206-0207 and Figs. 7, 10).
Regarding Claim 5, wherein the supporting unit is configured to be assembled to the second partition in a snap-fit system (ribs 158 and engagement portion 152 of the support element 150, §0140 and Fig. 10).
Regarding Claim 6, wherein the supporting unit is configured to be disposed at an end of the pressing unit (Figs. 7, 10).
Regarding Claim 7, wherein the second partition is configured with an aperture (142) for communicating with the atmosphere and an aperture formed at a position facing the atmosphere communication hole of the first partition so as to pass the valve unit (§§0129-0130 and Figs. 9A, B).
Regarding Claim 8, wherein the valve unit includes a biasing member (162) disposed between the second partition and the lever and configured to bias the valve unit in a direction to open the atmosphere communication hole (§0198 and Figs. 7, 10).
Regarding Claim 9, wherein the pressing unit is configured to pivotally move about the supporting unit by externally receiving an action for moving from a first position in which the valve unit is pressed to a second position in which the pressing is removed (§§0207-0213, 270-271 and Figs. 3, 10, 19, 21).
Regarding Claim 10, wherein the supporting unit is configured to be disposed on a downstream side relative to the pressing unit in a direction of the externally received action (Fig. 3).
Regarding Claim 11, wherein the supporting unit is configured to be disposed on an upstream side relative to the pressing unit in a direction of the externally received action (Fig. 10).

Regarding Claim 12, wherein the pressing unit is configured with a cut-off portion, so that, in a case where the valve unit moves to an inside of the cut-off portion as a result of the pivotal movement, the valve unit thereby moves to the position to open the atmosphere communication hole (Fig. 3).
Regarding independent Claim 13, a liquid ejection apparatus (10) comprising a guide member (111) configured to act on a lever (163) in a case where a liquid cartridge (30) is attached (§§0048-0054, 0270-0271 and Figs. 3, 10, 19), 
the liquid cartridge including 
a storage chamber (32) configured to store liquid (§§0100-0101 and Figs. 1, 3-7); 
a liquid supply unit (34) configured to supply the liquid stored in the storage chamber to an outside (§§0052, 0067, 0098 and Figs. 4-7); 
a first partition (131) configured to section an inside of the storage chamber from an atmosphere (§0098 and Fig. 7); 
an atmosphere communication hole (46) disposed in the first partition and configured to allow the inside of the storage chamber to communicate with the atmosphere (§§0108-0111 and Figs. 8A-B); 
a valve unit (135) configured to be movable to a position to close the atmosphere communication hole and a position to open the atmosphere communication hole (§§0074, 0098, 0138, 0197-0213 and Figs. 3, 7, 10); and 
the lever configured to fix the valve unit to the position to close the atmosphere communication hole by pressing the valve unit and configured to be capable of moving the valve unit to the position to open the atmosphere communication hole by removing the pressing against the valve unit, wherein the lever is configured to remove the pressing against the valve unit by moving in a direction intersecting a direction in which the valve unit moves (Figs. 3, 10, 19; please note that the first projection 168 of the lever 163 moves in a direction intersecting a direction in which the valve unit 135 moves).
Regarding independent Claim 14, a liquid cartridge (30) configured to be detachably attachable to a liquid ejection apparatus (10, §§0048-0054 and Fig. 1), the liquid cartridge comprising: 
a storage chamber (32) configured to store liquid (§§0100-0101 and Figs. 1, 3-7); 
a liquid supply unit (34) configured to supply the liquid stored in the storage chamber to an outside (§§0052, 0067, 0098 and Figs. 4-7); 
a first partition (131) configured to section an inside of the storage chamber from an atmosphere (§0098 and Fig. 7); 
a second partition (132) configured to configure the atmosphere flow path together with the first partition (§§0121-0140 and Figs. 7, 10);
an atmosphere communication hole (46) disposed in the first partition and configured to allow the inside of the storage chamber to communicate with the atmosphere (§§0108-0111 and Figs. 8A-B); 
a valve unit (135) configured to be movable to a position to close the atmosphere communication hole and a position to open the atmosphere communication hole (§§0074, 0098, 0138, 0197-0213 and Figs. 3, 7, 10); and 
wherein the valve unit is configured with a first elastic member (158) disposed on a first direction side of the second partition, which corresponds to a direction opposite to the first partition, a second elastic member (166) disposed on the storage chamber side of the first partition, and a biasing member (162) configured to bias the first elastic member toward the first direction side (§§0137-0143, 0198-0212 and Figs. 3, 10), 
wherein, in a case where the second elastic member of the valve unit makes close contact with the atmosphere communication hole, the atmosphere communication hole is configured to be thereby closed, and wherein, in a case where the second elastic member of the valve unit moves to a position inside the storage chamber, the atmosphere communication hole is configured to be thereby opened (Figs. 3, 10).
Regarding Claim 15, wherein the valve unit is configured with a valve holder (150) to which the first elastic member and the second elastic member are assembled (§§0197-0207 and Figs. 7, 10), and 
wherein the second partition is configured to be equipped with a fixation holder (158) for holding the biasing member, the fixation holder is configured with an aperture portion (139) for communicating with the atmosphere, and the valve holder is configured to be inserted to the aperture portion (§§0125-0147, 0201-0204 and Figs. 3-5, 7, 10).
Allowable Subject Matter
7.	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 16-17 is the inclusion of the limitations of a liquid cartridge including a pressing unit of the liquid ejection apparatus configured to press the valve unit in a second direction side, which is opposite to the first direction, so that the first elastic member seals the aperture portion of the second partition, and the second elastic member moves to the position inside the storage chamber so as to allow the storage chamber to communicate with the atmosphere. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853